DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the subject matter of Species I, embodiments of Figs. 11-12 (shoe without adjusting means), in the reply filed on 3/17/2022 is acknowledged. Applicant provides that all claims except claim 10 read on the elected Species, and that each of claims 1-9 and 11-20 is generic to the elected Species.
Upon further consideration, however, it has been determined that claims 9 and 13 are also directed to an invention that is independent or distinct from the invention elected in the reply filed on 3/17/2022 for the following reasons:
Claim 9 in part recites “a single securing means extending longitudinally towards the rear of the shoe.”  Claim 9 appears to be direct to unelected Species V: Figs. 16-19 (shoe with securing means on rear of shoe), and must therefore be withdrawn from examination. 
Claim 13 in art recites “a rear part which is mobile so as to allow a foot to be inserted into the shoe.” Claim 13 appears to be direct to unelected Species VII: Figs. 22-23 (shoe with rear entry), and must therefore be withdrawn from examination. 
Accordingly, claims 9 and 13 are also withdrawn from consideration as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0216710 A1 to Debney (hereinafter “Debney”). 
	For claim 1, Debney discloses sports shoe (20) comprising: 
a strap (205 with cables 235) adapted to pass over the top of a foot or to pass over an instep (fig. 1), and 
at least one securing means (bar 225 secures cables 235)
wherein the strap comprises a first free end (lateral end of instep strap 205) and a second free end (medial end of strap 205), at least one of the two free ends being connected to the at least one securing means (cable guides 227 of securing bar 225), 
the at least one securing means being adapted to move with respect to the rest of the shoe and to collaborate with a binding device attached to a sliding board so as to transmit a force at least downwards onto at least one selected from the group consisting of the first free end and the second free end of the strap (the grappling hooks 317 move inward and engage bar 225 coupled to the boot, thus tightening the straps on the boot and simultaneously locking in the boot to the binding by engaging a latch lock cam 319 and pawl, also see paras 0135-0138). 

	For claim 2, Debney discloses Sports shoe according to claim 1, wherein each of the two free ends is connected to a separate securing means, each of the two securing means being movable with respect to the rest of the shoe (instep leaver is a medial and lateral instep leaver, para 0138). 

	For claim 3, Debney discloses Sports shoe according to claim 1, wherein the strap is mounted with the ability to slide with respect to an upper of the shoe (the upper instep section 205 has three layers: an inner layer, a instep strap or cable 235, and an outer layer; the inner layer is of a stretchy material to conform to the boot liner and the rider's foot; the upper side of the inner layer should be configured to allow the instep strap to move freely without snagging or resistance against the inner layer, para 0111). 

	For claim 4, Debney discloses Sports shoe according to claim 1, comprising a guide slot, the at least one securing means being mounted with the ability to slide in the guide slot (fig. 20 proximate element 225).  

	For claim 5, Debney discloses the Sports shoe according to claim 1, comprising a lateral part at least partially covering the strap (edge of heel portion 207, fig. 1). 

	For claim 6, Debney discloses Sports shoe according to claim 1, comprising a first securing means attached firmly to the first free end of the strap, and a second securing means attached securely to the second free end of the strap (205 with cables 235).

	For claim 7, Debney discloses Sports shoe according to claim 1, comprising at least one selected from the group consisting of a first securing means connected to the first free end of the strap by a cord and a second securing means connected to the second free end of the strap by a cord (205 with cables 235).

	For claim 8, Debney discloses Sports shoe according to claim 6, wherein the at least one selected from the group consisting of the first securing 5Application No. Not Yet AssignedAttorney Docket No. P083020004US means and the second securing means extends transversely respectively at a height of a medial malleolus and at a height of a lateral malleolus of the shoe (fig. 7).

	For claim 11, Debney discloses Sports shoe according to claim 1, comprising a sole, wherein a front part of the sole comprises an abutment means (211 and 311) adapted to collaborate with a mating means on a base of a binding device (paras 0107, 0135, and 0157). 

	For claim 12, Debney discloses Sports shoe according to claim 1, comprising an external element, external to the shoe, the external element comprising a guide slot, the at least one securing means being mounted with the ability to slide in the guide slot (figs. 17 and 18).  

	For claim 14, Debney discloses Sports shoe according to claim 1, which is configured for snowboarding (fig. 9), and which comprises fastening means (251).

	For claim 15, Debney discloses Binding system, comprising: 
- a shoe according to claim 1 (see discussion for claim 1), and 
- a binding device (500) comprising a bearing surface (lateral and medial portions of 500), the bearing surface being able to collaborate with the at least one securing means of the shoe in order to transmit a force at least downwards onto the first free end and onto the second free end of the strap of the shoe (the grappling hooks 317 to move inward and engage the tow bar 225 coupled to the boot, thus tightening the straps on the boot and simultaneously locking in the boot to the binding by engaging a latch lock cam 319 and pawl, also see paras 0135-0138; also see figs. 14-21 and associated descriptions). 

	For claim 16, Debney discloses Equipment for snowboarding, comprising a sliding board and at least one binding system according to claim 15 (fig. 9). 

	For claim 17, Debney discloses Equipment for snowboarding, comprising a sliding board and two binding systems according to claim 15 (fig. 9). 

	For claim 18, Debney discloses Sports shoe according to claim 1, wherein the first securing means is connected to the first free end of the strap by a cord and the second securing means is connected to the second free end of the strap by a cord (the instep leaver 317 is a medial and lateral instep leaver to engage the corresponding medial and lateral resting bar 225, para 0138). 

	For claim 19, Debney discloses Sports shoe according to claim 18, wherein the first securing means and the second securing means extend transversely respectively at a height of a medial malleolus and at a height of a lateral malleolus of the shoe (fig. 7). 
	
	For claim 20, Debney discloses Sports shoe according to claim 7, wherein the first securing means and the second securing means extend transversely respectively at a height of a medial malleolus and at a height of a lateral malleolus of the shoe (fig. 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732